Filed 5/19/22 P. v. Davis CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077300

 v.                                                                      (Super.Ct.No. SCR42887)

 CYDRICK DAVIS,                                                          OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Colin J. Bilash,

Judge. Reversed and remanded.

         Jean Matulis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Charles C. Ragland, Assistant Attorney General,

Eric A. Swenson and Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
       In 1985, a jury convicted Cydrick Davis of first degree murder and robbery. In

2019, he filed a petition for resentencing under Penal Code section 1170.95, which the

trial judge denied.

       On appeal, Davis argues the judge erred by conducting inappropriate factfinding,

failing to give proper deference to the factual allegations in his petition, and finally

denying the petition for failing to show a prima facie case. The People correctly concede

this was error. We therefore reverse and remand for the trial judge to hold an evidentiary

hearing on his petition.

                                              I.

                                           FACTS

       At about 1 a.m. in April 1985, Davis and another man robbed and shot to death an

off-duty San Bernardino County sheriff’s deputy. The San Bernardino County District

Attorney charged Davis with first degree murder (Pen. Code, § 187, unlabeled statutory

references refer to this code) and robbery (§ 211.) They also alleged Davis participated in

both crimes as a principal knowing another principal was armed with a firearm (§ 12022,

subd. (a)).

       Davis and his codefendant were tried separately. Davis’s jury found him guilty on

both counts and found the firearm allegations true. “The codefendant was tried separately

and convicted of personally shooting the deputy.”

       In January 2019, Davis, without the assistance of counsel, filed a petition for

resentencing under newly enacted section 1170.95. The prosecution filed an informal



                                               2
response to the petition, then a formal, supplemental opposition. San Bernardino County

Superior Court Judge Colin J. Bilash appointed Davis counsel, and Davis’s counsel then

filed a formal supplemental petition.

       At the hearing on the petition, Judge Bilash found Davis “was a major participant

in this murder.” The judge expressed disbelief at the idea the bare claim that Davis fell

within section 1170.95 entitled him to an evidentiary hearing, saying the petition “could

be summarily rejected because there’s nothing in [it] to support a resentencing. . . . [H]e

just says, ‘I’m not the shooter and I didn’t aid and abet.’ . . . [T]hose two claims do not

entitle a defendant to an evidentiary hearing.” The judge said it was his duty to determine

whether Davis made “a prima facie showing that he could not be convicted of first or

second degree murder under the current state of the law,” and that “the defendant could

be convicted of first or second degree murder based on the record before the Court

today.” Therefore, the judge concluded an evidentiary hearing was unnecessary, and

denied the petition for failing to state a prima facie case for relief.

                                               II.

                                         ANALYSIS

       Davis argues he demonstrated a prima facie case for relief, and therefore the trial

judge erred by not issuing an order to show cause and holding an evidentiary hearing on

his petition. The People agree, and so do we.

       Under section 1170.95, subdivision (b), a petitioner initiates the process of seeking

resentencing by filing a facially sufficient petition. “[T]he trial court must (1) appoint



                                               3
counsel for the petitioner if requested, (2) allow the People to file a response to the

petition and allow the petitioner to file a reply, and (3) determine whether the petitioner

has made a prima facie case for eligibility or entitlement to relief.” (People v. Eynon

(2021) 68 Cal.App.5th 967, 974.) When conducting a prima facie review, “ ‘ “ ‘[T]he

court takes [the] petitioner’s factual allegations as true and makes a preliminary

assessment regarding whether the petitioner would be entitled to relief if his or her factual

allegations were proved. If so, the court must issue an order to show cause.’ ” ’ ” (Id. at

p. 975.) During this review “the court must not engage in factfinding, weigh the evidence,

or reject the petition’s allegations on the basis of adverse credibility determinations.” (Id.

at p. 975.) “If the record of conviction does not conclusively demonstrate that the

defendant ‘engaged in the requisite acts and had the requisite intent’ to be convicted on a

theory of murder that remains valid, denying relief at the prima facie stage is improper.”

(People v. Barboza (2021) 68 Cal.App.5th 955, 965-966.) Put differently, “the trial

court’s authority to make factual determinations at the prima facie stage ‘is limited to

readily ascertainable facts from the record (such as the crime of conviction), rather than

factfinding involving the weighing of evidence or the exercise of discretion (such as

determining whether the petitioner showed reckless indifference to human life in the

commission of the crime).’ ” (People v. Duchine (2021) 60 Cal.App.5th 798, 812, italics

added.)

       Thus, contrary to the judge’s assertions otherwise, a petitioner’s claims they are

eligible for relief under section 1170.95 are sufficient to make a prima facie showing



                                              4
unless the record of conviction demonstrates that, as a matter of law, they are not eligible.

A petition only fails to state a prima facie case where the record of conviction reveals the

petitioner was definitely, incontrovertibly convicted under a still valid theory—as where

the petitioner was the actual killer. In all other circumstances the judge should issue an

order to show cause and determine whether the petitioner is entitled to relief only after an

evidentiary hearing on the issue.

       In other words, just because a petitioner could be convicted under a still valid

theory doesn’t mean their petition fails—indeed, the whole point of an evidentiary

hearing is to answer that question. The petitioner is only required to show they might

have been convicted under a now defunct theory of guilt, not that they couldn’t have been

convicted under any still valid theory.

       We review a decision denying the petition for failure to state a prima facie case de

novo. (People v. Davenport (2021) 71 Cal.App.5th 476, 481.)

       Performing the analysis de novo, we agree with both Davis and the People that

Davis’s petition stated a prima facie case. He was charged with and convicted of first

degree murder. However, Davis was not the actual killer—his codefendant was convicted

of personally shooting the victim, while the jury found Davis only participated knowing

the codefendant was armed. Therefore, Davis must have been convicted under some

theory of vicarious liability—and in fact the prosecution admits he was convicted under

the former felony-murder rule. These facts meet the three criteria necessary to establish a

prima facie case for eligibility under section 1170.95—that Davis was charged with a



                                              5
homicide under a vicarious liability theory other than as a direct aider and abettor, was

convicted, and that it is not a settled matter of law under uncontested facts he would or

could still be convicted under the law as it exists now.

       Because the judge erred both in acting as a factfinder and in concluding Davis

failed to make a prima facie showing, we reverse and remand for an evidentiary hearing

on the petition.

                                            III.

                                      DISPOSITION

       We reverse the order summarily denying the petition and remand to the trial court

with instructions to issue an order to show cause and hold an evidentiary hearing under

section 1170.95, subdivision (d).

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                SLOUGH
                                                                                            J.
We concur:

CODRINGTON
          Acting P. J.

FIELDS
                           J.




                                             6